Hamilton County, No. C-870236. On November 23, 1990, this court ordered that issuance of the mandate in this cause be stayed provided that appellee/cross-appellant timely filed a petition for writ of certiorari with the United States Supreme Court. It was further ordered that said stay would continue until the United States Supreme Court acted upon appellee/cross-appellant’s petition for writ of certiorari.
On April 19, 1991, this court received notification from the Supreme Court of the United States that said Court on April 15, 1991, entered an order in case No. 90-1314, Marvin L. Warner and David J. Schiebel v. Ohio which stated: “On consideration of the petition for a writ of certiorari herein to the Supreme Court of Ohio, IT IS ORDERED by this Court that said petition be, and the same is hereby, denied.”
Upon consideration that the stay of issuance of the mandate and execution of sentence granted by this court on November 23, 1990, was conditioned upon disposition of said petition to the Supreme Court of the United States, and it appearing to this court that the Supreme Court of the United States has rendered such disposition of said petition,
IT IS ORDERED that said stay is hereby terminated as of the date of this entry.
IT IS FURTHER ORDERED that a copy of this entry be certified to the Clerk of the Court of Appeals for Hamilton County for entry and that a mandate be sent to the Court of Common Pleas of Hamilton County to carry the judgment in this cause into execution.